Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim filed on 11/26/2018 that has been entered and made of record. 
Priority
2.	The instant application has no foreign priority. However, the instant application claims the priority of the allowed application 15/220,584 under continuation filing.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/23/2020, 6/05/2020, and 3.24/202 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer 
		Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-13, 15-18, 21-23, 25-28 of allowed application 15/220,584. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover on allowed application 15/220,584 filed on 07/26/2019. 

	Note: The bold letters indicates different subject matter in instant application.

Instant Application 16.695,555
Allowed application 15/220,584
Patent 10,714,121
 1. A method of speech recognition, the method comprising: receiving at a microphone of a speech recognition device (SRD) an audio input; determining if the received audio input is a vocalization that matches an expected verbalization from amongst a vocabulary list of expected verbalizations; in response to determining that the received audio input matches the expected verbalization within the vocabulary list, categorizing the received audio input as a user speech originating from an operator of the SRD; in response to determining that the received audio input does not match any of the expected verbalizations 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 




 2. The method of claim 1 wherein the background speech is at least one of: a speech originating from a person other than the operator of the SRD or a background environmental sound.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. The method of claim 1, wherein, the audio template further comprises a plurality of state vectors representative of a plurality of sound samples and wherein the method further comprises: calculating, an input state vector representative of the received audio input; calculating a speech difference value between the input state vector and the plurality of state vectors of the audio template; determining based on the calculation, the received audio input to correspond to the user speech originating from the user of the SRD if an absolute value of the speech difference is less than a user speech 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 











 4. The method of claim 3, wherein the user speech rejection threshold is predetermined based on processing at least one of: training samples of user speech; and training samples of background speech.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale

 5. The method of claim 1, further comprising: prompting the operator of the SRD for a specified word sample and collecting via the microphone of the SRD a vocalization of the specified word sample from the operator of the SRD; and storing in the memory the collected word sample, wherein said vocabulary list of expected verbalizations comprises the vocalization of the collected word sample.   
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. The method of claim 5, further comprising using at least one of: a  display of the SRD in prompting the operator of the SRD for a specified word sample. 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. The method of claim 1, further comprising, constructing an audio characterization model based on at least one of: discrete samples of a given training word without backgrounds sounds; and samples of a given training word with background sounds.   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 9. The method of claim 8 further comprises, constructing audio characterization model by using various forms of mathematical; processing of the samples such as vocal length tract normalization and/or maximum likelihood linear regression.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 10. The method of claim 1, wherein the audio template comprising audio characterizations of a plurality of sound samples comprises at least one of:(a) digital representations (e.g. state vectors) of audio based on user vocalizations for a selected vocabulary of words; (b) text of the words associated with the vocalizations; (c) digital representations of background sounds; and (d) flags to distinguish acceptable audio samples from unacceptable audio samples. 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 









11. The method of claim 1, wherein the audio characterization model comprises representations of user speech samples which were detected along with simultaneous background sounds and wherein the representations of the user speech samples comprises at least one of: voice of a public address system, a roving person voice, and other background sound.  
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 

 13. A speech recognition system comprising: a headset comprising: a microphone configured to receive an audio input; and a speaker configured to provide a sound output; and a processor communicatively coupled to the headset, the processor configured to: determine a matching of the audio input received at the microphone with a vocabulary list; determine the received audio input to correspond to at least one of a user speech if it matches with the vocabulary list originating from a user of the headset or a background speech if it does not match with the vocabulary list; and comparing the audio input with an audio template comprising audio characterizations of a plurality of sound samples comprising at least one 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 











 14. The system of claim 13, wherein the headset has a circuitry which incorporates audio processing circuits for tasks such noise suppression and modeling, feature vector generation, decoding and other correlation circuitry associated with speech detection and/or speech recognition.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 15. The system of claim 13, wherein the headset comprises one or more audio coder/decoder coupled to microphone(s) to process analog signals from the microphone and produce digital signals representative of the analog signals.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 16. The system of claim 15, wherein the processor is configured to determine that the received audio input matches with the expected verbalizations from among a 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 17. A non-transitory computer readable medium comprising a set of instructions that are executable by a processor to: receive an audio input; determine if the received audio input is a vocalization that matches an expected verbalization. in response to determining that the received audio input matches an expected verbalization, categorize the received audio input as a user speech; in response to determining that the received audio input does not match any of the expected verbalizations, compare the audio input with an audio template comprising audio characterizations of a plurality of sound samples comprising at least one of user speech samples, background speech samples, background environmental sound samples; and determine that the received audio input to be one of: the user speech and a background speech.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 







 18. The non-transitory computer readable medium of claim 17 wherein the background speech comprises at least one of: a speech originating from 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 


 19. The non-transitory computer readable medium of claim 17 wherein the audio template comprises at least one of: (e) digital representations (e.g. state vectors) of audio based on user vocalizations for a selected vocabulary of words; (f) text of the words associated with the vocalizations; (g) digital representations of background sounds; and (h) flags to distinguish acceptable audio samples from unacceptable audio samples.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 20. The non-transitory computer readable medium of claim 17, further comprising a set of instructions that are executable by the processor, to construct an audio characterization model based on at least one of: a) both one or more discrete samples of a given training word without backgrounds sounds; and b) one or more samples of the given training word with background sounds.

 via a hardware processor of the SRD which is communicatively coupled with the microphone, a vocalization of a human language in the received audio input; and categorizing, via the hardware processor, the received vocalization of a human language, based on a speech difference between the received vocalization of human language and an audio mix which is stored in a memory of the SRD, the memory communicatively coupled with the hardware processor, as either  
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
13. (Previously Presented) The method of claim 11, wherein the audio mix comprises a concurrent sound of: a user speech sample of the plurality of user speech samples; and the background speech sample.

11. (Currently Amended) A method of speech recognition, the method comprising: receiving at a microphone of a speech recognition device (SRD) an audio input; identifying, via a hardware processor of the SRD which is communicatively coupled with the microphone, a vocalization of a human language in the received audio input; and categorizing, via the hardware processor, the received vocalization of a human language, based on a speech difference between the received vocalization of human language and an audio mix which is stored in a memory of the SRD, the memory communicatively coupled  wherein the background speech is a non-user background speech in the vicinity of the SRD or a background environmental sound.   
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 15. (Currently Amended) The method of claim11, wherein the stored speech rejection threshold comprises a pre-determined threshold calculated based on at least one of: training samples of user speech; and training samples of background speech.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 16. (Previously Presented) The method of claim 15, further comprising: dynamically updating the speech rejection threshold, by the processor during field-use of the SRD, based upon the first vocalization originating from the user of the SRD.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 













13. (Previously Presented) The method of claim 11, wherein the audio mix comprises a concurrent sound of: a user speech sample of the plurality of user speech samples; and the background speech sample.




 17. (Original) The method of claim 12, further comprising: normalizing, via the hardware processor, the received vocalization; and comparing the normalized received vocalization against a stored normalized user speech.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 18. (Previously Presented) The method of claim 11, further comprising: determining, via the hardware processor, if the received vocalization matches an expected verbalization from among a vocabulary of one or more expected verbalizations stored in the memory; Application No. 15/220,584 Reply to Office Action of June 05, 2019 upon determining that the received vocalization matches the expected verbalization, categorizing, via the processor, the received vocalization as the first vocalization originating from the user of the SRD; and upon determining that the received vocalization does not match any of the one or more expected verbalizations, categorizing, via the processor, the received vocalization based on a comparison of the received vocalization with a stored characterization of user speech.  
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
12. (Previously Presented) The method of claim 11, further comprising: categorizing the received vocalization based on a comparison of the received vocalization with a stored audio characterization model which is stored in the memory of the SRD, theApplication No. 15/220,584 Reply to Office Action of June 05, 2019memory communicatively coupled with the hardware processor, wherein the stored audio characterization model comprises: a plurality of user speech samples; and a background speech sample.

 21. (Currently Amended) A speech recognition device (SRD), comprising: a microphone for receiving an audio input; a memory; a hardware processor, communicatively coupled to the memory and the microphone, configured to: identify a vocalization of a human language in the received audio input; and categorize the received vocalization of a human language based on a speech difference between the received vocalization of human language and an audio mix which is stored in a memory of the SRD, the memory communicatively coupled with the hardware processor, as either one of: a first vocalization originating from a user of the SRD, in response to determining that an absolute value of the speech 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 22. (Previously Presented) The speech recognition device according to claim 21, wherein the hardware processor is further configured to categorize the received vocalization based on a comparison of the received vocalization with a stored audio characterization model which is stored in the memory of the SRD, wherein the stored audio characterization model comprises: a plurality of user speech samples; and a background speech sample.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 23. (Previously Presented) The speech recognition device according to claim 21, wherein the audio mix comprises a concurrent sound of: a user speech sample of the plurality of user speech samples; and the background speech sample.  
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 







11. (Currently Amended) A method of speech recognition, the method comprising: receiving at a microphone of a speech recognition device (SRD) an audio input; identifying, via a hardware processor of the SRD which is communicatively coupled with the microphone, a vocalization of a human language in the received audio input; and categorizing, via the hardware processor, the received vocalization of a human language, based on a speech difference between the received vocalization of human language and an audio mix which is stored in a memory of the SRD, the memory communicatively coupled with the hardware processor, as either one of: a first vocalization originating from a user of the SRD in response to determining that an absolute value of the speech difference is less than a speech rejection threshold stored in the memory; or a second vocalization originating from a background, in response to determining that the absolute value of the speech difference is greater than the speech rejection threshold, wherein the background speech is a non-user background speech in the vicinity of the SRD or a background environmental sound.   

 25. (Currently Amended) The speech recognition device according to claim 21, wherein the stored speech rejection threshold comprises a pre-
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 26. (Previously Presented) The speech recognition device according to claim 25, wherein the hardware processor is further configured to dynamically update the speech rejection threshold during field-use of the SRD, based upon the first vocalization originating from the user of the SRD.   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 






 27. (Previously Presented) The speech recognition device according to claim 22, wherein the hardware processor is further configured to: normalize the received vocalization; and compare the normalized received vocalization against a stored normalized user speech.   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 


6.	Independent claim Claims 1, 13 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11, 21 and25 of co-pending application 15/220,584. Claim 1 of instant application does not vocalization of human language and an audio mix which is stored in a memory of the SRD, the memory communicatively coupled”.
However, it is not patentably different than the allowed application.  
7.	Similarly independent claims 13 and 17 are similar and have been are provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 21 and 25 of allowed application 15/220,584. the voice command prompt.
8.	Claims 23 and 24 are provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 25 and 26 of co-pending application 15/045,128. Claim 25 and 26 of co-pending application does not have limitation deactivating the trigger word detection action.
	At the time the invention, it would have been obvious for one of ordinary skill in the art to have Lau (US 20110223893) para 0094 teach limitation deactivating the trigger word detection action.
9.	 Similarly the dependent claims 2-12, 14-16 and 18-20 are rejected being dependent claims of the independent claims.
However, applicant requested to wait until the official response is being received and then will file the Terminal disclaimer as the claims are not exactly similar to allowed application but is patentably not different.
Conclusion
10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677